DETAILED ACTION
In Applicant’s Response filed 8/3/21, Applicant has amended claims 1 and 26. Claims 7-8 and 17-25 have been cancelled. Currently, claims 1-6, 9-16 and 26 are pending (claim 11 was previously withdrawn),

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 26 is objected to because of the following informalities:  the last sentence is incomplete and therefore requires revision/correction.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 12-13 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hargrave et al (US 2007/0100266).
With respect to claim 1, Hargrave discloses a splint configured to align a first bone fragment and a second bone fragment from a fractured bone in a body part (brace for stabilizing and treatment of a fractured limb such as a wrist – para [0005]; a wrist fracture inherently includes first/second bone fragments from the fractured bone - a first bone fragment above the break and a second bone fragment below the break; it is inherent that the fragments are aligned for treatment/healing) that has a first volar surface and a second dorsal surface opposed to the first volar surface (the arm, hand and wrist of a human inherently includes volar and dorsal surfaces opposed to one another – i.e. the palm side and the back side of the limb), wherein the splint (brace 100) includes:
a first restraint portion (medial portion 102) configured to apply pressure directly to the first volar surface and thereby apply pressure to the first bone fragment (medial portion 102 is fitted to the volar side 99 of the arm and wrist – para [0031]; medial portion 102 includes a compressible member 106 – fig 2; para [0037] and is adjustably tightened against the limb by 
a second restraint portion (lateral portion 104) opposed to the first restraint portion (shown in fig 1b), the second restraint portion (104) being configured to apply pressure directly to the second dorsal surface and thereby apply pressure to the second bone fragment (lateral portion 104 is fitted to the dorsal side of the arm and wrist – para [0031]; lateral portion 104 includes a compressible member 108 – fig 3; para [0037] and is adjustably tightened against the limb by straps 103, 105, 107 – para [0031;0046] thereby providing a configuration capable of applying pressure to the volar surface and an underlying bone fragment at a wrist fracture), and
a connection assembly between the first restraint portion and the second restraint portion (straps 103, 105, 107 – para [0031;0046]),
wherein an orientation of the first restraint portion and an orientation of the second restraint portion can be adjusted with respect to each other (the brace is adjustable by use of the straps to tighten the brace as necessary to achieve the desired support – para [0046]) to thereby align the first bone fragment and the second bone fragment in a desired orientation that substantially corresponds to an orientation for the first bone fragment and the second bone fragment in a non-fractured bone (the brace is used for stabilizing and treatment of a fractured limb such as a wrist – para [0005] and it is inherent that the first/second bone fragments at a fracture are aligned for treatment/healing and that such alignment corresponds to an orientation for the fragments in a non-fractured bone in order for the fracture to heal properly), and

With respect to claim 6, Hargrave discloses the splint as claimed (see rejection of claim 1) and also discloses that the splint is a wrist splint (the brace is for stabilizing and treatment of a fractured limb such as a wrist – para [0005]).
With respect to claims 12-13, Hargrave discloses the splint as claimed (see rejection of claim 1) and also discloses that that first/second restraint portions include a coating layer on a surface which is configured to contact a body part, wherein the coating layer is a foam material (liners 114 and 124 formed of foam – para [0044]).
With respect to claim 26, Hargrave discloses a splint configured to align a first bone fragment and a second bone fragment in a desired orientation within a body part (brace for stabilizing and treatment of a fractured limb such as a wrist – para [0005]; a wrist fracture inherently includes first/second bone fragments from the fractured bone - a first bone fragment above the break and a second bone fragment below the break; it is inherent that the fragments are aligned in a “desired orientation” within the limb for treatment/healing) having a first external surface and a second external surface distal to the first external surface wherein the first external surface is a volar surface and the second external surface is a dorsal surface, wherein the dorsal surface is opposed to the volar surface (the arm, hand and wrist of a human 
a first restraint portion (medial portion 102) configured to apply pressure directly to the first volar surface and thereby apply pressure to the first bone fragment (medial portion 102 is fitted to the volar side 99 of the arm and wrist – para [0031]; medial portion 102 includes a compressible member 106 – fig 2; para [0037] and is adjustably tightened against the limb by straps 103, 105, 107 – para [0031;0046] thereby providing a configuration capable of applying pressure to the volar surface and an underlying bone fragment at a wrist fracture during use),
a second restraint portion (lateral portion 104) being configured to apply pressure directly to the second dorsal surface and thereby apply pressure to the second bone fragment (lateral portion 104 is fitted to the dorsal side of the arm and wrist – para [0031]; lateral portion 104 includes a compressible member 108 – fig 3; para [0037] and is adjustably tightened against the limb by straps 103, 105, 107 – para [0031;0046] thereby providing a configuration capable of applying pressure to the volar surface and an underlying bone fragment at a wrist fracture), and
a connection assembly between the first restraint portion and the second restraint portion (straps 103, 105, 107 – para [0031;0046]) configured to hold the first and second restraint portions in a selected orientation relative to each other (the straps tighten the brace as necessary to achieve the desired support – para [0046]),
wherein the first restraint portion and the second restraint portion are configured to be adjusted (the brace is adjustable by use of the straps to tighten the brace as necessary to 
wherein the connection assembly (straps 103, 105, 107 – para [0031;0046]) is configured to hold the first bone fragment and the second bone fragment in the desired orientation by holding the first restraint portion and the second restraint portion substantially immovably with respect to each other (the straps hold the brace on/against the limb – para [0031;0046] and the brace may immobilize the wrist and is adapted to impede rotation and stabilize the fracture – para [0049]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hargrave et al (US 2007/0100266) in view of Miller (US 2005/0172973) with extrinsic evidence from Miura (US 5855045).
With respect to claims 2-3, Hargrave discloses the splint as claimed (see rejection of claim 1) but does not disclose that the connection assembly includes a locking mechanism that includes at least one spacer element and a joint and a locking mechanism to prevent movement around the joint.
Miller, however, teaches a brace device having a distal support shell (24) and a proximal support shell (22) secured by a connection assembly (anchoring mechanism 50; fig 2-8) which comprises a strap (56) and locking mechanism (ratchet assembly 58). Additionally, Miller teaches that the locking mechanism includes at least one spacer element and a joint wherein a locking mechanism prevents movement about the joint because ratchet buckle assemblies such 
With respect to claims 4-5, Hargrave in view of Miller (with extrinsic evidence from Miura) discloses the invention substantially as claimed (see rejection of claim 3) and Hargrave also discloses that the first and second restraint portions are substantially rigid (para [0033]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hargrave et al (US 2007/0100266) in view of Pomeroy et al (US 7841998).
With respect to claims 9-10, Hargrave discloses the invention as claimed (see rejection of claim 12) and Hargrave also discloses that the brace can be modified to include a third restraint portion secured to the second restraint portion (a rod fastens to a user’s forearm and hand – para [0050]; part fastened to hand is interpreted as being a 3rd restraint in the form of a hand brace that is attached to the 2nd restraint on the forearm by the rod) to impede flexion, 
Pomeroy, however, teaches a splint (10) which includes a third restraint portion (18) moveably secured to the second restraint portion (16) by a joint (connected via rods 32, 34 joined by articulation piece 38) and a locking mechanism to prevent movement about the joint between the third restraint portion and the second restraint portion (column 6 lines 3-16 – the first and second universal joints (40, 42) are selectively lockable and unlockable to restrict and permit three-dimensional movement at each of the joint line and the long bone fracture and wherein the universal joints (40, 42) and grub screws (44, 46) provide the locking mechanism). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Hargrave by securing the third restraint portion to the second restraint portion by a joint and providing a locking mechanism to prevent movement about the joint between the third restraint portion and the second restraint portion, as taught by Pomeroy, in order to further the goal in Hargrave of impeding flexion, deviation, etc. without impeding flexibility of the thumb (Hargrave para [0050]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hargrave et al (US 2007/0100266).
With respect to claim 14, Hargrave discloses the invention as claimed (see rejection of claim 12) but does not explicitly disclose that the coating layer is replaceable. However, . 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hargrave et al (US 2007/0100266) in view of Miller (US 2005/0172973).
With respect to claims 15-16, Hargrave discloses the invention as claimed (see rejection of claim 1) but does not disclose a length adjustment mechanism that is a ratchet-type mechanism. 
Miller, however, teaches a brace device having a distal support shell (24) and a proximal support shell (22) secured by a connection assembly (anchoring mechanism 50; fig 2-8) which comprises a strap (56) and length adjustment mechanism that is a ratchet-type mechanism (ratchet assembly 58). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the straps in Hargrave to include a length adjustment mechanism that is a ratchet-type mechanism like the ratchet assembly 58 used on strap 56 of Miller in order to provide adjustable tensioning of the strap to anchor or secure the brace device on the user’s limb.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 1, 2 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16622450 (reference application; hereinafter referred to as the ‘450 application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims would have been obvious over the claims in the ‘450 application to one having ordinary skill in the art at the time of the invention.
Specifically, all of the limitations in pending claim 1 are found in claim 1 of the ‘450 application except that claim 1 of the ‘450 application does not recite a splint configured to “align a first bone fragment and a second bone fragment from a fractured bone in a body part that has a first volar surface and a second dorsal surface opposed to the first volar surface”. Instead, claim 1 of the ‘450 application recites a splint “for use in reducing a fracture which produces a first bone fragment and a second bone fragment”. Fractures of a human bone are known to produce at least first and second bone fragments – one fragment on each side of the fracture. These fragments must be aligned when reducing the fracture in order to repair the fracture for correct healing of the bone. Additionally, limbs such as the arm, hand and wrist of a human inherently include volar and dorsal surfaces opposed to one another – i.e. the palm side and the back side of the limb.  Thus, it would have been obvious to one having ordinary skill in 
All the limitations in claim 2 of the present application are found in claim 2 of the ‘450 application.
All the limitations in pending claim 26 are found in claim 1 of the ‘450 application except that claim 1 of the ‘450 application does not recite a splint configured to “to align a first bone fragment and a second bone fragment in a desired orientation within a body part having a first external surface and a second external surface distal to the first external surface” wherein “the first external surface is a volar surface and the second external surface is a dorsal surface, the dorsal surface being opposed to the volar surface”. Instead, claim 1 of the ‘450 application recites a splint “for use in reducing a fracture which produces a first bone fragment and a second bone fragment”. Fractures of a human bone are known to produce at least first and second bone fragments – one fragment on each side of the fracture. These fragments must be aligned when reducing the fracture in order to repair the fracture for correct healing of the bone. Additionally, limbs such as the arm, hand and wrist of a human inherently include external surfaces such as volar and dorsal surfaces that are opposed to one another – i.e. the palm side and the back side of the limb.  Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to use the splint of the ‘450 application to align a first bone fragment and a second bone fragment in a desired .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments on pages 5-7 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786